DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, lines 5-7 state “dampening forces transmitted to the cab” and “high frequency vibrations generated by the windrower”. The wording is not congruent for dampening both “forces transmitted to the cab” and “high frequency vibrations”. The examiner suggests amending the claim language to state that both the “dampening forces transmitted to the cab” and “high frequency forced transmitted to the cab” are dampened.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a cab" in line 4.  There is antecedent basis for this limitation (in line 1, “a vehicle cab”) in the claim. The examiner suggests amending the limitation to state –the cab—
Claim 18 recites the limitation "windrower" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the limitation to state –vehicle—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US 3606437).
Regarding Claim 1, Pierce discloses a suspension system for a vehicle cab, the suspension system comprising: a structural assembly (3); the cab (2) mounted to the structural assembly; a front axle (see fig. 1; the front axle connected to 3 and 4) coupled to the structural assembly; plural suspension units (6; see also column 2, line 33) arranged forward of the axle and disposed between the cab and the structural assembly; and plural isolation mounts (7; see also line column 2, line 38) arranged rearward of the axle and disposed between the cab and the structural assembly. (Pierce; Columns 1-4, figures 1-5)

Regarding Claim 2, Pierce discloses the suspension system, wherein the plural suspension units each comprises a coil over shock absorber (see 6). (Pierce; Columns 1-4, figures 1-5)

Regarding Claim 9, Pierce discloses a vehicle, comprising: an engine (column 2, lines 1-3); a structural assembly (3); a cab (2) mounted to the structural assembly; a front axle (see fig. 1; the front axle connected to 3 and 4) coupled to the structural assembly; plural suspension units (6; see also column 2, line 33) arranged forward of the axle and disposed between the cab and the structural assembly; and plural isolation mounts (7; see also line column 2, line 38) arranged rearward of the axle and disposed between the cab and the structural assembly. (Pierce; Columns 1-4, figures 1-5)

Regarding Claim 10, Pierce discloses the vehicle, wherein the plural suspension units each comprises a coil over shock absorber (see 6). (Pierce; Columns 1-4, figures 1-5)

Regarding Claim 18, Pierce discloses a cab suspension method for a vehicle, the method comprising: navigating the vehicle along a surface, the vehicle comprising a cab (2) mounted on a structural assembly (3) and an axle (see fig. 1; the front axle connected to 3 and 4) coupled to the structural assembly; and dampening forces transmitted (column 2, lines 1-3) to the cab by dampening at a location (see 7) rearward of the axle, between the structural assembly and the cab, high frequency vibrations generated by the vehicle, and dampening (Column 1, lines 57-69) at a location (see 6) forward of the axle, between the structural assembly and the cab, primarily low frequency vibrations transmitted from the axle by virtue of the vehicle navigating the surface. (Pierce; Columns 1-4, figures 1-5)

Claim 19, Pierce discloses the method, wherein the dampening (column 2, lines 1-3) of the high frequency vibrations is achieved using plural isolation mounts (7; see also line column 2, line 38) that are coupled to the structural assembly rearward of the axle. (Pierce; Columns 1-4, figures 1-5)

Regarding Claim 20, Pierce discloses the method, wherein the dampening (Column 1, lines 57-69) of the low frequency vibrations is achieved using plural suspension units (6; see also column 2, line 33) that are coupled to the structural assembly forward of the axle. (Pierce; Columns 1-4, figures 1-5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 3606437) in view of Puterbaugh et al. (US 20040080181).
Regarding Claims 3 and 11, Pierce discloses the vehicle and the suspension system, but does not disclose that the plural suspension units each comprises an air spring over shock absorber. (Pierce; Columns 1-4, figures 1-5)
Puterbaugh et al. teaches a vehicle comprising a cab suspension system wherein the suspension system includes plural suspension units (Paragraph [0019], lines 1-2) comprising air spring over shock absorbers. (Puterbaugh et al.; Paragraphs [0016]-[0022], figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plural suspension units of Pierce in view of the teachings of Puterbaugh et al. so that the plural suspensions units comprised an air spring over shock absorber, as by doing so, the springs could better isolate the cab structure from shock (Puterbaugh et al; Par [0004]).

Regarding Claims 5 and 13, Pierce discloses the vehicle and the suspension system, but does not disclose that the plural isolation mounts are comprised of rubber. (Pierce; Columns 1-4, figures 1-5)
Puterbaugh et al. teaches a vehicle comprising a cab suspension system wherein the suspension system includes plural isolation mounts (33, 34; see also Par [0017], lines 1-5 and 12-18) comprised of rubber. (Puterbaugh et al.; Paragraphs [0016]-[0022], figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plural suspension units of Pierce in view of the teachings of Puterbaugh et al. so that the plural isolation mounts were comprised of rubber, as by doing so, the isolation .

Claims 4, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 3606437) in view of Rivard et al. (CA 1264345), as cited by applicant.
Regarding Claims 4 and 12, Pierce discloses the vehicle and the suspension system, but does not disclose that the plural suspension units each comprise two separate components, wherein one of the components comprises either a coil or air spring and the other of the components comprises a shock absorber. (Pierce; Columns 1-4, figures 1-5)
Rivard et al. teaches a vehicle comprising a cab suspension system wherein plural suspension units (see 16, 29 and 17, 29) comprise two separate components, wherein one of the components comprises an air spring (29, 29), and the other component comprises a shock absorber (16, 17). (Rivard et al.; pages 17-20, figure 1)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plural suspension units of Pierce in view of the teachings of Rivard et al. so that the plural suspension units comprised two separate components such as an air spring and a shock absorber, as by doing so, the extra suspension components added to the suspension system would further maintain the cab at a constant vertical level regardless of the vertical vibrations to which the cab may be subjected to (Rivard et al. page 20, lines 19-21).

Claims 7 and 15, Pierce discloses the vehicle and the suspension system, wherein the structural assembly comprises a vehicle frame (see 3). (Pierce; Columns 1-4, figures 1-5)
However, Pierce does not disclose a sub-frame mounted to the vehicle frame.
Rivard et al. teaches a vehicle comprising a cab suspension system wherein a sub-frame (13) is mounted (page 19, lines 4-8) to a vehicle frame (11). (Rivard et al.; pages 17-20, figure 1)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the structural assembly of Pierce in view of the teachings of Rivard et al. to include a sub-frame mounted to the vehicle frame to make up the structural assembly, as by doing so, the structural assembly would be further reinforced with an economical to manufacture suspension system, which would also increase the operating life of the assembly (Rivard et al. page 17, lines 1-5).

Regarding Claims 8 and 16, Pierce, as modified, discloses the vehicle and the suspension system, wherein the structural assembly comprises the vehicle frame (Pierce; see 3) and the sub-frame (Rivard et al.; see 13) mounted to the vehicle frame.
However, Pierce does not disclose that the plural suspension units and the plural isolation mounts are attached to the sub-frame.
Rivard et al. teaches the vehicle comprising a cab suspension system, wherein plural suspension units (see 29) are attached to the sub-frame. (Rivard et al.; pages 17-20, figure 1)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plural suspension units and the plural isolation mounts in view of the .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 3606437) in view of Knevels (US 20110266727).
Regarding Claims 6 and 14, Pierce discloses the vehicle and the suspension system, but does not explicitly disclose a transverse member coupled between the structural assembly and the cab. (Pierce; Columns 1-4, figures 1-5)
Nevels teaches a vehicle comprising a cab suspension system wherein a transverse member (24) coupled between (see fig. 1) a structural assembly (Par [0016], the chassis connected to the bottom ends of the cab mounting assemblies 30) and a cab (12) is provided. (Nevels; Paragraphs [0014]-[0026], figures 1-3)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the structural assembly of Pierce in view of the teachings of Nevels to include a transverse member coupled between the structural assembly and the cab, as by doing so, the transverse member would counter forces acting on the cab in the vertical direction (Nevels; Par [0016]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 3606437) in view of McLean et al. (US 20060096269). 
Regarding Claim 17, Pierce discloses the vehicle, comprising plural suspension units arranged forward of the axle, and plural isolation mounts arranged rearward of the axle. (Pierce; Columns 1-4, figures 1-5)
However, Pierce does not disclose that the vehicle comprises a windrower, further comprising a dual path steering system coupled to the structural assembly.
McLean et al. teaches a vehicle comprising a windrower (10) further comprising a dual path steering system (see fig. 1) coupled to a structural assembly (16), wherein a cab suspension system (see figs. 3-5) comprises plural suspension units (70) and plural isolation mounts (42). (McLean et al.; paragraphs [0001]-[0013] and [0021]-[0033], figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle of Pierce in view of the teachings of McLean et al. so that the vehicle was a windrower, such that the plural suspension units were arranged forward of the axle, and the plural isolation mounts were arranged rearward of the axle, as by doing so, a windrower would be provided with a cab suspension system designed to counter high frequency vibrations such as noise, harshness, and engine vibrations as well as isolation from chassis pitch (Pierce; column 1, line 55-column 2, line 3).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunn US 20110108333, Vertanen et al. US 20110079457, Rager et al. US .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616